United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1225
Issued: December 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2009 appellant filed a timely appeal of a March 5, 2009 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration without a
merit review. Because more than one year has elapsed from the most recent merit decision dated
February 21, 2008 to the filing of this appeal, the Board lacks jurisdiction over the merits of this
case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without further merit review.
FACTUAL HISTORY
On April 17, 2003 appellant, then a 41-year-old administrative clerk, filed a traumatic
injury claim alleging that on February 3, 2003 she injured her left knee after sustaining a fall
while walking up steps at work. She stopped work on April 3, 2003 and returned on
April 7, 2003. The Office accepted appellant’s claim for left knee contusion.

On February 25, 2005 appellant filed a claim for a recurrence of medical treatment
beginning November 19, 2004. She did not stop work. The employing establishment
controverted the claim.
On February 28, 2005 the Office advised appellant of the factual and medical evidence
necessary to establish her recurrence claim and allowed her 30 days to submit such evidence.
Appellant submitted a March 18, 2005 statement noting that she required additional medical
treatment after returning to work from her injury. She indicated that additional medical evidence
was forthcoming. A March 7, 2005 attending physician’s report from Dr. Charles Nester, Boardcertified in family medicine, diagnosed chondromalacia patella and advised that appellant was
able to perform her regular work.
In an April 12, 2005 decision, the Office denied appellant’s recurrence claim finding the
evidence insufficient to establish a need for medical care beginning November 19, 2004 causally
related to the accepted February 3, 2003 work injury.
Appellant requested reconsideration on May 18, 2005. In reports dated between April 11,
2003 and April 25, 2005, Dr. Thomas Fox, a Board-certified orthopedic surgeon, noted
appellant’s complaint of left knee pain and found patellofemoral crepitation. The November 24,
2004 report from Dr. Fox noted a fresh scar over the front of appellant’s left knee from a recent
fall. On March 31, 2005 Dr. Fox performed a left knee arthroscopy with chondroplasty medial
femoral condyle, lateral femoral condyle and patella as well as lateral release. Appellant also
submitted several partial reports from Dr. Fox.
In a July 29, 2005 decision, the Office denied modification of its April 12, 2005 decision,
finding the medical evidence did not bridge the initial injury to the subsequent claim for
recurrence. It noted that there was no evidence establishing that appellant’s symptoms in
November 2004 were due to the work injury. Instead, the Office indicated that appellant
sustained a nonwork-related fall in 2004.
Appellant submitted an undated reconsideration request received on October 13, 2005. In
a September 14, 2005 report, Dr. Fox summarized a history of appellant’s injury and treatment.
He opined that her knee pain and her need for surgery were due to the 2003 fall.
In a January 9, 2006 decision, the Office denied modification of its July 29, 2005
decision finding that the evidence failed to establish a recurrence in 2004 due to the accepted
work injury.
Appellant requested reconsideration on February 24, 2006. She asserted that the “fresh
scar” noted in Dr. Fox’s report referred to a July 24, 2004 incident where she scraped her left
knee on brass coated furniture. Appellant submitted a March 31, 2005 surgical report from
Dr. Fox who diagnosed patellofemoral degeneration and performed a left knee arthroscopy and
lateral release. She also submitted preoperative and postoperative recovery instructions from the
hospital. Partial reports from Dr. Fox dated between September 14 and December 8, 2005 noted
appellant’s left knee complaints. Dr. Fox advised that appellant’s left knee condition was the
result of the fall she sustained. The record also contains physical therapy notes dated April 12 to
June 15, 2005.

2

In a May 9, 2006 decision, the Office denied modification of its previous decision finding
that appellant did not establish a recurrence of the need for medical treatment in 2004 due to her
February 3, 2003 injury.
Appellant requested reconsideration on July 24, 2006, reiterating that she scraped her
knee on furniture on July 24, 2004 and still had left knee pain. An April 3, 2003 x-ray report
from Dr. Nester revealed that the left knee was normal. A February 16, 2005 magnetic
resonance imaging (MRI) scan of the left knee from Dr. James Tater, a Board-certified
diagnostic radiologist, found chondromalacia mainly over the patella articular surface with
Grade 3 and 4 injury mainly medially, no meniscal tear or cruciate ligament injury and a small
amount of early osteophytic spurring in all three compartments. Appellant also submitted partial
reports from Dr. Fox dated between September 14, 2005 and June 15, 2006, several of which
were previously of record.
In a November 1, 2006 decision, the Office denied modification of its previous decisions
finding that the evidence submitted was insufficient to establish that the claimed recurrence was
causally related to the accepted work injury.
Appellant requested reconsideration on January 22, 2007. In a January 4, 2007 report,
Dr. Fox opined that appellant’s left knee problem and subsequent need for an arthroscopy was a
direct result of the February 2003 fall.
In a June 15, 2007 decision, the Office denied modification of its previous decision
finding the evidence insufficient to establish that appellant’s November 2004 symptoms were the
direct result of the February 3, 2003 work injury.
Appellant requested reconsideration on September 5, 2007. In an August 22, 2007
report, Dr. Fox advised that appellant’s left knee problems that ultimately resulted in surgery and
other medical treatment were the direct result of appellant’s February 2003 fall.
In a February 21, 2008 decision, the Office denied modification of its previous decision
finding the medical evidence insufficient to establish a recurrence of the need for medical care
effective November 19, 2004.
Appellant’s attorney requested reconsideration on February 16, 2009. Counsel asserted
that the request was based on the medical report of Dr. Fox.
In a March 5, 2009 decision, the Office denied appellant’s reconsideration request finding
that she did not provide any new and relevant evidence or advance any new legal arguments.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and

3

pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.2
ANALYSIS
Appellant’s February 16, 2009 request for reconsideration consists of a letter from her
attorney asking for reconsideration based on Dr. Fox’s report. Her request does not demonstrate
that the Office erroneously applied or interpreted a specific point of law and it also does not
advance a relevant legal argument not previously considered by the Office. Instead, appellant’s
request for reconsideration was based on Dr. Fox’s report. She did not submit any new evidence
in support of her request or specify any particular report from Dr. Fox or advance a legal
argument based on any of Dr. Fox’s reports of record. As the issue of appellant’s claimed
recurrence is medical in nature, it should be addressed by the submission of pertinent new
medical evidence. However, no new medical evidence was submitted with the reconsideration
request.
For these reasons, the Office properly denied appellant’s reconsideration request as the
request did not meet any of the regulatory standards for reopening the claim for a merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a further merit review.3

1

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

Id. at § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

The Board notes that appellant submitted new evidence after the Office issued its decision. However, the Board
may only review evidence that was in the record at the time the Office issued its final decision. See 20 C.F.R.
§ 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 5, 2009 is affirmed.
Issued: December 16, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

